Citation Nr: 1714905	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  02-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for lumbosacral strain, to include a separate rating based on neurological impairment.

2.  Entitlement to an effective date prior to May 25, 2010, for the assignment of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to specially adapted housing.

4.  Entitlement to special home adaptation grant.

5.  Entitlement to helpless child benefits on behalf of the Veteran's son, E.Z.D., on the basis of permanent incapacity for self-support before he attained the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from April 1971 to November 1973.

As it relates to the claims for a higher initial disability evaluation for the Veteran's low back disorder and his claim for a TDIU, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for an increased initial evaluation was previously denied by the Board in February 2009.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court) which, in January 2010, issued an order granting a Joint Motion for Remand (Joint Motion), vacating the February 2009 Board decision and remanding the Veteran's claim to the Board for additional consideration.  The Board then remanded the Veteran's claim for additional development in April 2010 and December 2011. 

The Agency of Original Jurisdiction (AOJ) issued a rating decision in August 2011 awarding TDIU benefits, thus fully satisfying the appeal on the issue of entitlement to TDIU.  In a September 2012 rating decision, the AOJ awarded an earlier effective date of May 25, 2010, for the award of TDIU; the Veteran properly appealed the effective date assigned. 

The Board denied entitlement to a higher initial rating for lumbosacral strain in March 2013.  The Veteran appealed the Board's denial to the Court which, in December 2013, issued an order granting a Joint Motion, vacating the March 2013 Board decision and remanding the Veteran's claims to the Board for additional consideration.

In June 2014, the Board remanded these issues for additional development, to include the scheduling of a VA examination to determine the severity of the Veteran's low back disability.  Unfortunately, although the requested development was performed these matters must once again be remanded for additional development as will be discussed in further detail below.  

As it relates to the issues of entitlement to specially adapted housing; entitlement to special home adaptation grant; and entitlement to helpless child benefits on behalf of the Veteran's son, E.Z.D., on the basis of permanent incapacity for self-support before he attained the age of 18, these matter arise out of a June 2013 rating determination.  Thereafter, the Veteran perfected these issues for appeal purposes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in connection with his service-connected low back disorder in February 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2015 VA examination, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

With regard to the Veteran's claim of entitlement to an effective date prior to May 25, 2010 for the assignment of TDIU, as noted by the parties in the December 2013 JMR, if the Board awards a higher rating for the Veteran's lumbosacral strain on remand or a separate disability rating for radiculopathy then the Veteran could satisfy the schedular requirements for TDIU on a date before May 25 2010.  Accordingly, the two claims are inextricably intertwined and thus the claim for an earlier effective date for TDIU must also be remanded. 

As to the helpless child claim, the record contains a February 2007 psychiatric report, wherein it was indicated that E.Z.D was delayed as a child and was asocial.  It was noted that he had borderline intellectual functioning with no GED and no work history and the notation was made that he might never work.  E.Z.D. was diagnosed as having Asperger's syndrome, obstructive sleep apnea, and depression.  The February 2007 findings trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record contains limited information regarding E.Z.D's school attendance and employment history, but suggests he had periods of schooling after reaching age 18.  These factors are important in a "helpless child" determination and additional information is required.  38 C.F.R. § 3.356 (b)(2).

The Board notes that at the time of the February 2015 VA spine examination, the Veteran was noted to use a cane on a regular basis as a normal mode of locomotion. 

Entitlement to specially adapted housing depends, at least in part, on whether or not the Veteran has loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.  Therefore, the Board finds that remand is necessary for a VA examination in order to determine if the Veteran's service-connected disabilities currently satisfy such criterion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding entitlement to special home adaptation, when a veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of a special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, the special home adaptation issue is inextricably intertwined with the issue of entitlement to specially adapted housing and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Request a statement from the Veteran or E.Z.D. outlining E.Z.D.'s school attendance and employment history.

3.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected low back disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran's son, E.Z.D., for an examination to determine whether it is at least as likely as not that he became permanently incapable of self-support by reason of a mental or physical condition prior to attaining 18 years of age.

The relevant portions of the claims file and a copy of this remand order must be made available to the examiner.  The examiner must address the full history of E.Z.D.'s psychiatric and physical disabilities.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

5.  Schedule the Veteran for an appropriate VA examination in connection with the specially adapted housing and special home adaptation claims.  The examiner must review the entire claims file.   The examiner should address whether the Veteran has service-connected residuals of a chronic organic disease or injury.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities result in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed.

6.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


